07/08/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                            Assigned on Briefs June 1, 2021

               CIARA DAWN BEATY v. ADAM SCOTT BEATY

                 Appeal from the Chancery Court for Pickett County
                        No. 4257   Ronald Thurman, Judge
                     ___________________________________

                           No. M2020-00476-COA-R3-CV
                       ___________________________________

This is an appeal from a divorce involving one minor child. In fashioning an initial
parenting schedule, the trial court named the mother primary residential parent of the
parties’ minor child and entered a parenting plan awarding 242 days of parenting time to
the mother and 123 days to the father. The father appealed. Because we conclude that the
trial court’s order regarding the residential parenting schedule does not contain sufficient
findings of fact such that meaningful appellate review is possible, we vacate the order as
to the parenting plan and remand for findings of fact and conclusions of law to facilitate
appellate review.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Vacated; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which ANDY D. BENNETT,
J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Melanie Lane, Jamestown, Tennessee, for the appellant, Adam Scott Beaty.

William A. Cameron and Bradford G. Wood, Jr., Cookeville, Tennessee, for the appellee,
Ciara Dawn Beaty.


                                        OPINION

                                 I.     BACKGROUND

       S.B. (“the child”) was born in February of 2017 during the marriage of Ciara Dawn
Beaty (“Mother”) and Adam Scott Beaty (“Father”). On April 2, 2018, Mother and Father
separated. Mother left the marital home and took the child with her. Her new residence
was not far from Father’s. Mother filed a complaint for divorce on June 18, 2018, and
proposed a parenting plan naming her the primary residential parent who would exercise
300 days of parenting time per year with the child. In his answer and counter-complaint,
Father requested to be designated primary residential parent and to share equal parenting
time with Mother. During the separation, the parties informally agreed that Father could
enjoy visitation with the child roughly one day every other week, two days the next week,
and every other weekend. A month before trial, the parties began following an agreed
temporary parenting plan which specified that Father would exercise parenting time on
Tuesday afternoons until Thursday mornings and every other Friday evening through
Sunday evening.

       The case proceeded to a trial held on October 28, 2019. By then, the child was over
two years old. Mother and Father each testified. The testimony showed that Mother stayed
at home to care for the child during the first six months of his life. At that time, Father
worked six days per week, 67 hours weekly. He testified that he adopted this work schedule
so that the family could pay their bills and so that Mother could stay home with the child.
Father testified that he fed and diapered the child during the first year, including during the
nighttime hours, just as Mother did. He conceded that Mother bathed the child more often
than he did. During the parties’ separation, Father’s girlfriend moved in with him. Mother
related that she and Father’s girlfriend do not get along, and that she does not wish to hear
any parenting advice from the girlfriend. Father’s girlfriend does not have a criminal or
substance abuse history, and she participates in the child’s care. During the pendency of
the divorce, Father paid child support to Mother and paid for half of the child’s daycare
fee. At the time of trial, the child spoke only five words. Father noted this developmental
issue with concern. In response, Father researched professional help and worked with the
child on reading and vocabulary. Both parents potty trained the child. Father explained
why he had agreed to a temporary parenting plan that limited his parenting time:

       Q. So you and [Mother] separated April of 2018; correct?

       A. Yes.

       Q. So [the child] was just a little over a year old; right?

       A. Yes.

       Q. Did you make any effort to get more parenting time with him while the
       divorce was pending?

       A. Yes.

       Q. What did you do?

       A. I tried to communicate with [Mother] to give me more days. And then a

                                             -2-
       month ago, we actually put in a temporary parenting plan that we agreed on.

       Q. Have you followed that?

       A. Yes.

       Q. Was that plan what you wanted?

       A. No.

       Q. Why did you agree to it?

       A. It was the only thing I felt like I was allowed to have.

       Q. Why did you feel like that was all you were allowed to have?

       A. I feel like she doesn’t want me to see [the child] because she thinks I am
       a bad father.

       Q. Do you see yourself as a bad father?

       A. No.

       Q. Do you want to have a close relationship with [the child]?

       A. I do.

       Q. Do you understand that he needs a close relationship with his mother as
       well as with you?

       A. Yes.

        Mother testified that she “would like for [Father] to have [parenting time] every
other weekend, and [that she] would prefer it go back to one day every week.” She further
requested the trial court to award parenting time to Father “every other weekend and one
day through the week” because “he has to, I guess, have some visitation with his child.”
Mother stated, “I feel that is enough visitation for what I feel comfortable with for my son
since I don’t know if [Father] is actually watching him, or taking care of him, or providing
for him the best he needs to be provided for.” Mother admitted that the amount of parenting
time she felt was enough for Father would not be enough for her to maintain a close
relationship with the child. When asked to explain, Mother stated, “[b]ecause I don’t want
my son to be taken away from me.”


                                            -3-
       By order entered on February 24, 2020, the trial court declared the parties divorced
on stipulated grounds. As to the residential parenting schedule and primary residential
parent, the trial court ordered as follows:

       [Mother] shall be the primary residential custodian for the minor child [].
       The attached Permanent Parenting Plan of the parties accurately reflects the
       Court’s ruling regarding the minor child. It is specifically ordered that
       neither party shall have another, non-relative party present with them for the
       exchange of the minor child.

Pursuant to the parenting plan entered by the trial court, Mother was awarded 242 days of
parenting time and Father was awarded 123 days. Father appealed.


                                    II.   ISSUES

       Father raises three issues on appeal:

       1. Whether the trial court erred in designating Mother as the primary
          residential parent.

       2. Whether the trial court erred in crafting the residential parenting schedule.

       3. Whether the trial court erred in prohibiting Father’s girlfriend from being
          present at the exchanges of the child.


                             III.     STANDARD OF REVIEW

       In non-jury cases such as this one, we review the trial court’s factual findings de
novo upon the record, affording them a presumption of correctness unless the evidence
preponderates otherwise. See Tenn. R. App. P. 13(d); Armbrister v. Armbrister, 414
S.W.3d 685, 692 (Tenn. 2013). We review questions of law de novo, affording the trial
court’s decision no presumption of correctness. Armbrister, 414 S.W.3d at 692 (citing
Mills v. Fulmarque, 360 S.W.3d 362, 366 (Tenn. 2012)).

       Trial courts have “broad discretion in formulating parenting plans” because they
“are in a better position to observe the witnesses and assess their credibility.” C.W.H. v.
L.A.S., 538 S.W.3d 488, 495 (Tenn. 2017) (citing Armbrister, 414 S.W.3d at 693). “A trial
court’s broad discretion on custody matters extends to the question of which parent should
be named primary residential parent.” Grissom v. Grissom, 586 S.W.3d 387, 391 (Tenn.
Ct. App. 2019). On appeal, we review a trial court’s decision regarding the details of a
residential parenting schedule for an abuse of discretion. Armbrister, 414 S.W.3d at 693

                                               -4-
(citing Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001)). “An abuse of discretion
occurs when the trial court . . . appl[ies] an incorrect legal standard, reaches an illogical
result, resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
2011). “A trial court abuses its discretion in establishing a residential parenting schedule
‘only when the trial court’s ruling falls outside the spectrum of rulings that might
reasonably result from an application of the correct legal standards to the evidence found
in the record.’” Armbrister, 414 S.W.3d at 693 (quoting Eldridge, 42 S.W.3d at 88).


                                   IV.    DISCUSSION

       The second issue raised by Father is dispositive to this appeal. When fashioning a
permanent parenting plan, trial courts are required to “consider the factors listed in
Tennessee Code Annotated section 36-6-106(a)(1)–(15) to ascertain the best interest of the
child, in determining a residential schedule and naming a primary residential parent.”
Sullivan v. Sullivan, No. M2018-01776-COA-R3-CV, 2019 WL 4899760, at *4 (Tenn. Ct.
App. Oct. 4, 2019) (citing Tenn. Code Ann. §§ 36-6-106(a) and -404(b)). “The paramount
concern in establishing a permanent parenting plan is the best interest of the children.”
Maupin v. Maupin, 420 S.W.3d 761, 770 (Tenn. Ct. App. 2013). Section 36-6-106(a)
directs courts to order custody arrangements that permit the “maximum participation
possible” for each parent. See Tenn. Code Ann. § 36-6-106(a).

       The best interest determination “is a fact-sensitive inquiry.” Steakin v. Steakin, No.
M2017-00115-COA-R3-CV, 2018 WL 334445 at *5 (Tenn. Ct. App. Jan. 9, 2018). The
determination “‘does not call for a rote examination of each of [the relevant] factors and
then a determination of whether the sum of the factors tips in favor of or against the
parent.’” Id. (quoting In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005)). Rather,
“‘[t]he relevancy and weight to be given each factor depends on the unique facts of each
case.’” Id. The trial court is directed to consider the following factors when conducting
the best interest analysis:

       (1) The strength, nature, and stability of the child’s relationship with each
       parent, including whether one (1) parent has performed the majority of
       parenting responsibilities relating to the daily needs of the child;

       (2) Each parent’s or caregiver’s past and potential for future performance of
       parenting responsibilities, including the willingness and ability of each of the
       parents and caregivers to facilitate and encourage a close and continuing
       parent-child relationship between the child and both of the child’s parents,
       consistent with the best interest of the child. In determining the willingness
       of each of the parents and caregivers to facilitate and encourage a close and
       continuing parent-child relationship between the child and both of the child’s

                                            -5-
parents, the court shall consider the likelihood of each parent and caregiver
to honor and facilitate court ordered parenting arrangements and rights, and
the court shall further consider any history of either parent or any caregiver
denying parenting time to either parent in violation of a court order;

(3) Refusal to attend a court ordered parent education seminar may be
considered by the court as a lack of good faith effort in these proceedings;

(4) The disposition of each parent to provide the child with food, clothing,
medical care, education and other necessary care;

(5) The degree to which a parent has been the primary caregiver, defined as
the parent who has taken the greater responsibility for performing parental
responsibilities;

(6) The love, affection, and emotional ties existing between each parent and
the child;

(7) The emotional needs and developmental level of the child;

(8) The moral, physical, mental and emotional fitness of each parent as it
relates to their ability to parent the child. The court may order an
examination of a party under Rule 35 of the Tennessee Rules of Civil
Procedure and, if necessary for the conduct of the proceedings, order the
disclosure of confidential mental health information of a party under § 33-3-
105(3). . . .;

(9) The child’s interaction and interrelationships with siblings, other relatives
and step-relatives, and mentors, as well as the child’s involvement with the
child’s physical surroundings, school, or other significant activities;

(10) The importance of continuity in the child’s life and the length of time
the child has lived in a stable, satisfactory environment;

(11) Evidence of physical or emotional abuse to the child, to the other parent
or to any other person. The court shall, where appropriate, refer any issues
of abuse to juvenile court for further proceedings;

(12) The character and behavior of any other person who resides in or
frequents the home of a parent and such person’s interactions with the child;

(13) The reasonable preference of the child if twelve (12) years of age or
older. The court may hear the preference of a younger child upon request.

                                      -6-
       The preference of older children should normally be given greater weight
       than those of younger children;

       (14) Each parent’s employment schedule, and the court may make
       accommodations consistent with those schedules; and

       (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106(a).

        At trial, Father requested that the court order equal parenting time on a week
on/week off schedule. On appeal, he argues that “[t]he trial court failed to maximize
Child’s time with each parent, and failed to apply the statutory factors to the evidence
presented at trial.” Father maintains that analyzing the evidence “using the statutory
factors, it is clear that Child would benefit from having equal parenting time with Father.”
Unfortunately, our review is hampered by the trial court’s failure to make specific findings
of fact and conclusions of law regarding the decision to limit Father’s parenting time. The
trial court’s order did not apply the statutory factors that may have guided the court in
crafting the residential parenting schedule. Further, the trial court did not find that the
parenting plan was in the child’s best interest. In fact, the only mention of best interest in
the record is the trial court’s finding, made in its oral ruling, that exchanging the child at
3:00 a.m. would not serve his best interest.1 The lack of explanation in the trial court’s
order makes it difficult to discern how or why the court calculated parenting time to arrive
at the totals of 242 days for Mother and 123 days for Father.

       Tennessee Rule of Civil Procedure 52.01 requires that “[i]n all actions tried upon
the facts without a jury, the court shall find the facts specially and shall state separately its
conclusions of law and direct the entry of the appropriate judgment.” When a trial court
does not explain the basis of its ruling, we are hampered in performing our reviewing
function, and we may remand the case with instructions to make requisite findings of fact
and conclusions of law and enter judgment accordingly. See In re Noah J., No. W2014-
01778-COA-R3-JV, 2015 WL 1332665 at *5–6 (Tenn. Ct. App. Mar. 23, 2015). “One
remedy appellate courts typically apply when a trial court’s factual findings fail to satisfy
the Rule 52.01 requirement is to remand the case to the trial court with directions to issue
sufficient findings and conclusions.” Lovlace v. Copley, 418 S.W.3d 1, 36 (Tenn. 2013).

       In sum, it is unclear from the record before us whether the trial court considered the
child’s best interest and fashioned “a custody arrangement that permits both parents to
enjoy the maximum participation possible in the life of the child consistent with the

1
 On four occasions prior to trial, the parties exchanged the child at 3:20 a.m. This practice had been
abandoned by the time of trial.


                                                -7-
[statutory factors].” Tenn. Code Ann. § 36-6-106(a). This is a case where we are “left to
wonder” about the trial court’s reasoning. Grissom, 586 S.W.3d at 397. Accordingly, we
vacate the trial court’s order and remand for sufficient findings of fact and conclusions of
law to facilitate our appellate review of the issues presented. The remaining issues raised
by Father on appeal are pretermitted. We also recognize that time has marched on during
this litigation. At the time of the trial court’s decision, the child was a toddler. The child
is now four years old, so the trial court may, in its discretion, consider additional evidence
to ensure that the parenting plan is based on the child’s and parties’ current circumstances.
See, e.g., Kathryne B.F. v. Michael B., No. W2013-01757-COA-R3-CV, 2014 WL 992110,
at *7 (Tenn. Ct. App. Mar. 13, 2014).



                                    V.     CONCLUSION

       The judgment of the trial court is vacated as to the parenting plan. The case is
remanded for entry of findings of fact and conclusions of law. Costs of the appeal are taxed
one half to the appellant, Adam Scott Beaty, and one half to the appellee, Ciara Dawn
Beaty.


                                                  _________________________________
                                                  JOHN W. McCLARTY, JUDGE




                                            -8-